Peters, J.
The question presented here was not necessarily involved in the decision of the case of Orrington v. Co. Coms., 51 Maine, 570, cited by the respondents. The point settled by the result in that case was, that a town way could be laid out upon a petition of inhabitants of the town, whether the way leads from cultivated land owned by such inhabitants or not. The distinction drawn in the separate opinion in the case delivered by Kent, J., is, in our opinion, a correct one. A town way may be laid out on the petition of inhabitants whether land owners, or occupiers of land, or not; because a town way will be for all the inhabitants of a town who may have occasion to use it. But a private way can only be laid out in a town either for residents who occupy, or non-residents who own, cultivated land therein; and, in such case, the private way, which is for the exclusive use of such occupiers or owners, must of course lead from land so occupied or owned to a town or county road. The very object of a private, in contradistinction from a town way, is to provide a communication into the general channels of passage in a town for those only, whose lands are otherwise shut out from a connec • tion therewith. How can a way be regarded as laid out for any one inhabitant, any more than for all the inhabitants of a town, when it does not connect land owned or occupied by him with some other road or way %
In this case the private way, as laid out, merely connects two county roads. It is not laid across either of them, but only to them; nor could it be, as one way could not be laid over another. It begins and ends upon the land of none of the petitioners. Nor *328does it appear but that they are already well accommodated with access to their lands by the public ways.
R. S., c. 18, § 18, is blindly comprehensive. . Punctuated as follows, and its real as well as grammatical construction would more clearly appear: “The municipal officers of towns may personally,
or by agency, lay out, alter, or widen town ways, (and private ways for one or more of its inhabitants or for owners of cultivated land therein) on petition therefor.” That is, on petition therefor, they may lay out a town way for the town, or a private way for any inhabitant or owner of cultivated land therein, where such inhabitant occupies, or such owner has, cultivated land in the town which such way will connect with some town or county road.
Writ granted.
Appleton, C. J., Cutting, Dickerson, Daneorth and Yirgin, JJ., concurred.